DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/25/2022.
Claims 1-10 are pending.
Claims 1-8 are amended.
Claims 9 and 10 are added.

Terminal Disclaimer
The terminal disclaimer dated 04/25/2022 has been disapproved as per the Terminal Disclaimer review decision dated 04/26/2022. Please review said decision for further information. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim the claims 1-8 (as outlined below) of U.S. Patent No. 10,749,339. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally, although certain limitations of the claims at issue are not identical, they are not patentably distinct from each other because the language of U.S. Patent No. 10,749,339 anticipates the claims of the instant application, since It is clear that all the elements of the application claim limitations are to be found in the patent claim limitations.  The difference between the application claim limitations  and U.S. Patent No. 10,749,339 claim limitations,  lies in the fact that the patent claims limitations include many more elements and are thus much more specific.  Thus the inventions of claim limitations of the patent are in effect a “species” of the “generic” inventions of the application claim limitations.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim limitations are anticipated by U.S. Patent No. 10,749,339 claim limitations, it is not patentably distinct from claim limitations of the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application
US Patent No. 10,749,339
1. A system for modeling networks of electricity supply and demand comprising: 

a first user interface; 
a second user interface;
a database including 

a data set defining one or more nodes, 


each node being a geographic area having one or more energy infrastructures,

each energy infrastructure having an electricity supply and demand, 



and one or more plans, each plan including instructions related to a node for managing the one or more energy infrastructure and electricity supply and demand changes over a predetermined time, wherein the predetermined time is greater than 3 months,  










a controller in communication with the database, the first user interface and the second user interface; 
and 
a memory including instructions, that when executed by the controller, cause the controller to: 

receive, via the first user interface, a first request to create a first plan for a first node,
receive, via the first user interface, first plan instructions for the first plan, wherein the first plan instructions for the first plan defines supply and demand changes of the one or more energy infrastructures of the respective node over the predetermined time; 



receive, via the second user interface, a second user request to create a second plan for one of the first node or a second node, wherein the second plan includes second plan instructions that define electricity supply and demand changes of the one or more energy infrastructures of the respective node over the predetermined time; 



receive, from the first user interface, a plan instruction to interconnect the first node with the second node in the first plan, in response to a user request to solve the first plan, generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the second plan, and in response to a user request to generate a forecast associated with one of the first plan or the second plan, generate the forecast including a projected value for an energy infrastructure variable based on the one of the first plan or the second plan





1. A system for modeling networks of electricity supply and demand comprising: 

a first user interface;
a second user interface; 
a database including a data structure that defines one or more collections, each collection being a data set including one or more nodes within one or more domains, 

each node being a multi-state geographic area having a plurality of energy infrastructures each having an electricity supply amount and demand amount, wherein the demand amount represents a total demand for all energy infrastructures existing within the node, 

each domain includes at least one plan, each plan including instructions related to a node for managing energy, cost changes over a predetermined time, and supply and demand changes for electricity over the predetermined time, wherein the predetermined time is greater than 3 months, 
wherein the demand amount is determined using a load duration curve to represent the energy demand for a time duration of the predetermined time or less, wherein the load duration curve is generated using at least two polynomials representing at least a portion of the demand amount during the predetermined time period; 

a controller in communication with the database, the first user interface and the second user interface; 
and 
a memory including instructions, that when executed by the controller, cause the controller to: 

receive, via the first user interface, a first request to create a first plan for a first node of a collection, the first request specifying a domain of the collection, receive, via the first user interface, plan instructions for the first plan, wherein the plan instructions for the first plan defines supply and demand changes over the predetermined time and cost changes over the predetermined time of the plurality of energy infrastructure of the first node, 

receive, via the second user interface, a second user request to create a second plan for a second node of the collection, the second user request specifying the domain of the collection, wherein the second plan includes instructions for the second plan, wherein the plan instructions for the second plan defines supply and demand changes over the predetermined time 
and cost changes over the predetermined time of the plurality of energy infrastructure of second node, 
receive, from the first user interface, a plan instruction to interconnect the first node with the second node in the first plan, in response to a user request to generate a forecast associated with the first plan, generate a forecast including a projected value for an energy infrastructure variable using the first plan and the second plan, wherein the forecast specifies how to connect the plurality of energy infrastructure of the first node to the plurality of energy infrastructure of the second node; 
and display the forecast on the first user interface of the first user, wherein the second plan is not disclosed to the first user.
2. The system of claim 1, wherein the forecast includes a graphic representation for the first plan illustrating the energy supply contributions to first node demand, the graphic representation including imports of electricity supply from the second node according to the second plan.
2. The system for modeling networks of electricity supply and demand of claim 1, wherein the forecast includes a graphic representation for the first plan illustrating the energy supply contributions to first node demand, the graphic including imports of electricity supply from the second node according to the second plan.
3. The system of claim 1, wherein the data set includes a collection of nodes, the nodes of the collection having a different granularity than granularities of the first node and the second node, wherein the first node and the second node encompass a first scope of geography, and the nodes of the collection encompass a scope of geography distinct from the first node and the second node
3. The system for modeling networks of electricity supply and demand of claim 1, wherein the one or more collections includes a second collection defining one or more nodes different than the first node and the second node, wherein the collection includes a first set of nodes encompassing a first scope of geography, and the second collection includes a second set of nodes of a different number of nodes encompassing a distinct scope of geography from the first set of nodes. 
4. The system of claim 1, Ippolito further teaches wherein the controller is further configured to: receive, via the second user interface, an additional request to create an additional plan for a second node; in response to receiving a further request via the second user interface to record the additional plan as blessed, recording the additional plan as blessed in the data structure; in response to a user request to generate a forecast associated with the first plan, the first plan instructions including a plan instruction to interconnect the first node with the second node, performing a lookup in the data structure to select the currently blessed plan for the second node as recorded in the data structure; and generate a forecast including a projected value for an energy infrastructure variable
4. The system for modeling networks of power generation and distribution of claim 1, wherein the controller is further configured to: receive, via the second user interface, an additional request to create an additional plan for a second node of the collection, the additional request specifying the domain of the collection, in response to receiving a request via the second user interface to record the additional plan as approved, recording the additional plan as approved in the data structure, in response to a user request to generate a forecast the first plan where the first plan includes instructions to interconnect the first node with the second node, performing a lookup in the data structure to select the currently approved plan for the second node as recorded in the data structure, generate a forecast including a projected value for an energy infrastructure variable using the first plan and the currently approved plan for the second node, and display the forecast on a user interface of the first user.

	
5. The system of claim 1, wherein the a plan instruction to interconnect the first node with the second node in the first plan includes: a plan instruction to define a transmission bandwidth to the first node, a plan instruction to define the second node as a neighbor, and a plan instruction to define a regional loadshape corresponding to aggregate loads in the first node and the second
5. The system for modeling networks of electricity supply and demand of claim 1, wherein the plan instruction to interconnect the first node with the second node in the first plan includes: a plan instruction to define a transmission bandwidth of electricity to the first node, a plan instruction to define the second node as a neighbor, and a plan instruction to define a regional load shape corresponding to aggregate loads in the first node and the second node.
6. The system of claim 1, wherein the data set defines one or more transmission links between one or more nodes, wherein each transmission link is associated with one or more de-rating weighting factors.
6. The system for modeling networks of electricity supply and demand and distribution of claim 1, wherein the collection defines one or more transmission links between two or more nodes, wherein each transmission link represents the aggregate power transfer capacity for a plurality of infrastructure including all individual transmission lines between two or more nodes, wherein each transmission link is associated with one or more weighting factors associated with a transmission constraint.
7. The system of claim 1, wherein the forecast includes both a projected value and a determination of compliance of at least one variable of the list of variables including peak capacity, electricity generation, renewable electricity supply, generation cost, average rate; and emissions of sulfur dioxide, nitrogen oxide, and carbon dioxide.
7. The system for modeling networks of electricity supply and demand of claim 1, wherein the forecast includes a value for at least peak capacity, electricity generation, renewable electricity supply, generation cost, average rate, and emissions of sulfur dioxide, nitrogen oxide, and carbon dioxide.
8. The system of claim 1, wherein the forecast includes a projected value for an energy infrastructure variable based on the first plan and the second plan includes solving a regional dispatch for an aggregate regional load shape to generate the forecast, wherein, during the generation of the forecast, all electricity generating units in the first node and the second node are dispatched, and wherein, during the generation of the forecast, all electricity generating units in the instructions of the first plan and the second plan are also dispatched.
8. The system for modeling networks of electricity supply and demand of claim 1, wherein the step of generate a forecast including a value for an energy infrastructure variable using the first plan and the second plan includes solving a regional dispatch for an aggregate regional load shape within the domain to generate the forecast, wherein, during solving, all electricity generating units in the first node and the second node are dispatched, wherein, during solving, all electricity generating units in the instructions of the first plan and the second plan are also dispatched.






Response to Arguments

Applicant’s arguments, filed 04/25/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,260,468 to Ippolito et al., (hereinafter Ippolito), in view of US Patent No. 7,171,374 to Sheehan et al., (hereinafter Sheehan), and in further view of US Patent Publication No. 2014/0039709 to Steven et al., (hereinafter Steven)

Regarding claim 1, Ippolito teaches a system for modeling networks of electricity supply and demand comprising: 
a first user interface (Interface and report through a first client device, see C12 L15-20; C6 L1-10, Fig. 11, Ippolito); 
a second user interface (Interface and report through another client device, see C12 L15-20, fig. 11, Ippolito); 
a database (database, see C6 L1-10; C7L15-30; C5 L15-28, Ippolito) including a data set (Collection of data, see C6 L1-10; C5 L15-28, Ippolito) defining one or more nodes (Data pertains to one or more supply and consumer nodes, see C6 L16-30, C5 L15-30, C16 L59-67, Ippolito) and one or more plans (Plans, see C3L15-20, C6 L19-55, C8 L23-43, C7 L29-35 C7L 57-67, C9 L14-25, Ippolito), each node being a geographic area having one or more energy infrastructures (Geographic location, where a plurality of infrastructures including supply assets, consumer loads, and interconnections are included, see C6 L10-30, C8 L22-43, C8 L3-10, Ippolito), each energy infrastructure having an electricity supply and demand (supply generation and consumer loads, see C2 L43-58;  C6 L10-30, C16 L59-67, Ippolito), each plan including instructions related to a node for managing the one or more energy infrastructure and electricity supply and demand changes over a predetermined time (database contains plans governing supply and demand changes in relations to cost over times, see C8 L13-44; C7 L15-24, C6 L16-46, Ippolito), a controller in communication with the database, the first user interface and the second user interface (Control of system and presentation, see C9 L48-54, clm 7, Ippolito); and a memory including instructions, that when executed by the controller, cause the controller to: 
receive, via the first user interface, a first request to create a first plan for a first node, receive, via the first user interface, first plan instructions for the first plan, wherein the first plan instructions for the first plan define supply and demand changes of the one or more energy infrastructures of the respective node over the predetermined time (An operator report access outlining a contract demand response plan that governs supply status to loads and cost changes over a time, see C11 L29-32; C8 L6-44; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); receive, via the second user interface, a second user request to create a second plan for one of the first node or a second node, wherein the second plan includes second plan instructions that define electricity supply and demand changes of the one or more energy infrastructures of the respective node over the predetermined time (Another user request report access outlining a contract demand response plan that governs supply status to loads and cost changes over a time, see C11 L29-32; C8 L13-44; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); and in response to a user request to generate a forecast associated with one of the first plan or the second plan, generate the forecast including a projected value for an energy infrastructure variable based on the one of the first plan or the second plan (Model using aggregated agreement plans of users to forecast how available meet a demand value, see C6 L16-23; C8 L13-44; C3 L2-22 C7 L15-24; C12 L15-20; C6 L1-3, Fig. 16A, Ippolito). 

	Although implied, Ippolito does not explicitly teach a supply amount and demand amount.
However, Sheehan from the same or similar field of energy grid management teaches a supply amount and demand amount (Consumers and suppliers are located in some location and they either provide an amount (supply) or consume an amount of electricity (i.e. demand), see C1 L15-20; C7 L10-25, Sheehan) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy network system as described by Ippolito and incorporating supply amount and demand amount, as taught by Sheehan.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a consumer with a desired resource from a supplier producing the resource within constraints (see C1 L15-20, Sheehan). 

Ippolito does not explicitly teach wherein a predetermined time is greater than three months.
However, Steven from the same or similar field of grid network management and market platforms, teaches wherein a predetermined time is greater than three months (A plan (e.g. scheduling) associated to supply and demand of market based grid operations is developed for time periods that can include months or year (i.e. greater than three months), see P264, 263, Steven)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy network system as described by Ippolito and incorporating consideration of time periods with specified length, as taught by Steven.  
One of ordinary skill in the art would have been motivated to do this modification in order to better analyze and consider various time horizons including longer term time periods (see P263-264, Steven). 


Regarding claim 2, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the forecast includes a graphic representation for the first plan illustrating the energy supply contributions to first node demand, the graphic representation including imports of electricity supply from the second node according to the second plan (Visual indications are provided, see C8 L33-43, C14 L4-67, Ippolito). 


Regarding claim 3, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the data set includes a collection of nodes, the nodes of the collection having a different granularity than granularities of the first node and the second node, wherein the first node and the second node encompass a first scope of geography, and the nodes of the collection encompass a scope of geography distinct from the first node and the second node (Many regions and sub-regions of different sizes, as in independent system operators and regional system operators, is being interpreted as granularity, see C11 L10-15, Issolito). 


Regarding claim 4, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the controller is further configured to: receive, via the second user interface, an additional request to create an additional plan for a second node (Different scenarios can be considered, see C6 L30-47; C8 L13-44; C11 L29-32; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); in response to receiving a further request via the second user interface to record the additional plan as blessed, recording the additional plan as blessed in the data structure (Settled plans are interpreted as “bleesed” and recorded, see C7 L11-14; C9L61-65; C8 L13-44; C6 L30-47; C11 L29-32; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); in response to a user request to generate a forecast associated with the first plan, the first plan instructions including a plan instruction to interconnect the first node with the second node, performing a lookup in the data structure to select the currently blessed plan for the second node as recorded in the data structure (Settled contracts are interconnection of assets, see C16L59-67;  C7 L11-14; C9L61-65; C8 L13-44; C6 L30-47; C11 L29-32; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); and generate a forecast including a projected value for an energy infrastructure variable  (Model using aggregated agreement plans of users to forecast how available meet a demand value, see C6 L16-23; C8 L13-44; C3 L2-22 C7 L15-24; C12 L15-20; C6 L1-3, Fig. 16A, Ippolito) (Different supply and demand terms are agreed (approved) and contracted, C8 L14-45, Issolito). 


Regarding claim 5, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the a plan instruction to interconnect the first node with the second node in the first plan includes: a plan instruction to define a transmission bandwidth to the first node, a plan instruction to define the second node as a neighbor, and a plan instruction to define a regional loadshape corresponding to aggregate loads in the first node and the second node (Aggregation of loads through based on customer contract plans, see Abs, Ippolito). 


Regarding claim 7, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the forecast includes both a projected value and a determination of compliance of at least one variable of the list of variables including peak capacity, electricity generation, renewable electricity supply, generation cost, average rate; and emissions of sulfur dioxide, nitrogen oxide, and carbon dioxide (Model includes values of generation, supply, peak, costs, and emissions. Model forecast takes into account emissions, see C15 L44-47, C7 L59-C8 L2, C8 L13-45, C15 L44-45, Fig. Ippolito). 


Regarding claim 8, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein a forecast includes a projected value for an energy infrastructure variable based on first plan and the second plan includes solving a regional dispatch for an aggregate regional load shape to generate the forecast, wherein, during the generation of the forecast, all electricity generating units in the first node and the second node are dispatched, and wherein, during the generation of the forecast, all electricity generating units in the instructions of the first plan and the second plan are also dispatched (supply and demand is accepted meaning dispatch is solved, see C8 L35-45, C16 L59-67, Fig. 17, C5 L30-35, Ippolito).

Claim 9 is rejected on the same grounds as claim 1 as to similar limitations.
Further regarding claim 9, Ippolito further teaches a demand amount is determined using an individual demand value for each multi-hour, hour, or sub-hour interval over a predetermined time of a plan (demand of market based grid operations in minutes and hours, see C14 L35-44, C15 L31-35, Ippolito)


Regarding claim 10, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the demand amount includes a peak demand amount and an off-peak demand amount (Demand dashboard including on-peak and off-peak values, C13 L45-50; Fig. 15J; 15D).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ippolito, in view of Sheehan, in further view of Steven, and in further view of US Patent Publication No. 2014/0039699 to Forbes, JR., (hereinafter Forbes).

Regarding claim 6, the combination of Ippolito, Sheehan, and Steven teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito does not explicitly teach wherein a data set defines one or more transmission links between one or more nodes, wherein each transmission link is associated with one or more de-rating weighting factors. 
However, Forbes from the same or similar field of grid network management, teaches wherein a collection defines one or more transmission links between one or more nodes, wherein each transmission link is associated with one or more de-rating weighting factors associated with a transmission constraint (Weighted average based on transmission linked between generator and consumer,  see P140, Forbes)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy network system as described by Ippolito and incorporating a weighting to electrical transmission, as taught by Forbes.  
One of ordinary skill in the art would have been motivated to do this modification in order to better facilitate long-term commercial energy trading by providing representative load (see P140, Forbes). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117